U.S. Securities and Exchange Commission Washington D.C.20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-12866 PHAZAR CORP (Exact name of small business issuer as specified in its charter) Delaware 75-1907070 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 S.E. 25th Avenue, Mineral Wells, Texas 76067 (Address of principal executive offices) (940) 325-3301 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer oAccelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 2,387,828 as of October 20, 2011. PHAZAR CORP AND SUBSIDIARIES INDEX TO FORM 10-Q PAGE PART I FINANCIAL INFORMATION NUMBER Item 1. Financial Statements for PHAZAR CORP and Subsidiaries Consolidated Balance Sheets - September 30, 2011 (unaudited), June 30, 2011 3 Consolidated Statements of Operations (unaudited) - Three Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (unaudited) - Three Months Ended September 30, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of 8 Financial Condition and Results of Operations Item 4. Controls and Procedures 10 Management’s Evaluation of Internal Controls over Financial Reporting 10 Disclosure Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 Signature 11 Certifications 2 Item 1.Financial Statements PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2011 September 30, 2011(Unaudited) June 30, 2011 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $0 as of September 30 , 2011 and June 30, 2011 Inventories Prepaid expenses and other assets Income taxes receivable Deferred income taxes Total current assets Property and equipment, net Note receivable Long - term deferred income tax TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable Accrued liabilities Deferred revenues - Liabilities held for discontinued operations Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS’ EQUITY Preferred Stock, $1 par, 2,000,000 shares authorized, none issued or outstanding, attributes to be determined when issued - - Common stock, $0.01 par, 6,000,000 shares authorized and 2,387,528, and 2,385,128 issued on September 30, 2011 and June 30, 2011, respectively Additional paid in capital Treasury stock, at cost, 74,691 shares on September 30, 2011 and June 30, 2011 ) Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying Notes to the Unaudited Consolidated Financial Statements. 3 PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 Three Months Ended September 30, 2011 (Unaudited) September 30, 2010(Unaudited) Sales and contract revenues $ $ Cost of sales and contracts Gross profit Selling, generaland administration expenses Research and development costs Total selling, general and administration expenses Operating income (loss) ) Other income Interest income (net) Other income Total other income Income (loss) from operations before income taxes ) Income tax expense (benefit) ) Net income (loss) before discontinued operations ) Loss from discontinued operations ) ) Income tax benefit from discontinued operations Net loss from discontinued operations $ ) $ ) Net income (loss) $ ) $ Basic income (loss) per common share Continuing operations $ ) $ Discontinued operations ) ) Net income (loss) $ ) $ Diluted income (loss) per common share Continuing operations $ ) $ Discontinued operations ) ) Net income (loss) $ ) $ Basic weighted average of common shares outstanding Diluted weighted average of common shares outstanding See accompanying Notes to the Unaudited Consolidated Financial Statements. 4 PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 Three Months Ended September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Loss from discontinued operations Stock based compensation Deferredincome taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Income taxes receivable ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses Federal income tax liability - Deferred revenues ) Net cash used in discontinued operations ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Funding of note receivable ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Net change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying Notes to the Unaudited Consolidated Financial Statements. 5 PART I NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1BASIS OF PRESENTATION AND CERTAIN SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2011 and June 30, 2011, the results of operations for the three months ended September 30, 2011 and September 30, 2010, and the cash flows for the three months ended September 30, 2011 and 2010.These results have been determined on the basis of generally accepted accounting principles in the United States of America and have been applied consistently with those used in the preparation of the Company’s audited consolidated financial statements for its fiscal year ended June 30, 2011.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended June 30, 2011. Reclassifications Certain prior year balances have been reclassified in the Consolidated Balance Sheet, Statement of Operations and Statement of Cash Flows to conform to the fiscal year 2012 presentation. Use of Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with U.S. generally accepted accounting principles.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were used. Revenue Recognition Revenue from short-term contracts calling for delivery of products is recognized as the product is shipped. Revenue and costs under certain long-term fixed price contracts with the United States Government are recognized on the units of delivery method.This method recognizes as revenue the contract price of units of the product delivered during each period and the costs allocable to the delivered units as the cost of earned revenue.Costs allocable to undelivered units are reported in the balance sheet as inventory.Amounts in excess of agreed upon contract price for customer directed changes, constructive changes, customer delays or other causes of additional contract costs are recognized in contract value if it is probable that a claim for such amounts will result in additional revenue and the amounts can be reasonably estimated. Revisions in cost and profit estimates are reflected in the period in which the facts requiring the revision become known and are estimable.Losses on contracts are recorded when identified. 6 NOTE2NET INCOME (LOSS) PER COMMON SHARE Earnings per share are computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period.Weighted average shares outstanding were 2,311,124 and 2,304,659 for the three month period ended September 30, 2011 and 2010, respectively. Three Months Ended September 30, 2011 September 30, 2010 Numerator: Net income (loss) $ ) $ Numerator for basic and diluted income (loss) per share $ ) $ Denominator: Weighted-average shares outstanding-basic Effect of dilutive securities: Stock options - - Denominator for diluted income (loss) per share- Weighted-average shares Basic income (loss) per share $ ) $ Diluted income (loss) per share $ ) $ NOTE 3CONTINGENCIES Litigation On August 15, 2008, Janet McCollum, as personal representative of the Estate of Richard Alan Catoe,deceased, filed a wrongful death complaint against the University of West Florida, Diamond Enterprise, Inc.,North Safety Products, L.L.C. a/k/a North Safety Products, Inc. and Antenna Products Corporation (the “Lawsuit”) in Circuit Court in Escambia County, Florida.Antenna Products Corporation is PHAZAR CORP's wholly owned and principal operating subsidiary. The lawsuit alleges that the deceased fell to his death while climbing a ladder inside a water tower on theUniversity of West Florida campus to install antennas.The lawsuit further alleges that while the deceased wasdescending the ladder, he wore an Antenna Products Corporation safety sleeve affixed to a safety rail manufactured by defendantNorth Safety Products that was attached to the ladder and that the safetysleeve and rail were allegedly defectiveand failed to prevent the deceased from falling, thus causing his death.Plaintiff seeks recovery of unspecified amounts from all the defendants.Antenna Products Corporation denies any liability to plaintiff and anticipates being dismissed from the lawsuit.However, if we were found to be responsible or liable, we would not expect such costs to be material to the Company. 7 PHAZAR CORP AND SUBSIDIARIES Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is management’s discussion and analysis of certain significant factors that affected the Company’s financial condition and operating results for the period included in the consolidated financial statements in Item 1. Company Overview PHAZAR CORP’s continuing operation is that of its subsidiaries, Antenna Products Corporation, Phazar Antenna Corp., and Thirco, Inc.The management discussion presented in this item relates to the operations of subsidiary units and the associated consolidated financials. PHAZAR CORP operates as a holding company with Antenna Products Corporation, Phazar Antenna Corp., and Thirco, Inc. as its wholly owned subsidiaries.Antenna Products Corporation and Phazar Antenna Corp. are operating subsidiaries with Thirco, Inc. serving as an equipment leasing company to PHAZAR CORP’s operating units.Antenna Products Corporation designs, manufactures and markets standard and custom antennas, guyed and self-supported towers, support structures, masts and communication accessories worldwide.The United States Government, military and civilian agencies and prime contractors are Antenna Products Corporation’s principal customers.Phazar Antenna Corp. supplies a broad range of multiple band antennas for the telecommunication market. PHAZAR CORP is primarily a build-to-order company.As such, most United States government and commercial orders are negotiated firm-fixed price contracts. Executive Level Overview The following table presents selected data of PHAZAR CORP.This historical data should be read in conjunction with the consolidated financial statements and the related notes. Three Month Period Ended September 30, Net Sales $ $ Gross profit margin percent 45
